Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                               Nos. 04-14-00860-CR & 04-14-00861-CR

                                           Michael MACIEL,
                                               Appellant

                                                  v.
                                             The STATE
                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2014CR4959B & 20144960B
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: January 21, 2015

DISMISSED

           The trial court’s certification in each of these appeals states that “this criminal case is a

plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record for each appeal

contains a written plea bargain, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s

certification in each case accurately reflects that the underlying case is a plea-bargain case. See

TEX. R. APP. P. 25.2(a)(2).
                                                                    04-14-00860-CR & 04-14-00861-CR


        Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). On December 16, 2014, we ordered that

these appeals would be dismissed pursuant to rule 25.2(d) unless an amended trial court

certification showing that the appellant has the right of appeal was made part of the appellate

record by January 14, 2015. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,

no pet.).

        On January 15, 2015, appellant’s counsel has filed a written response stating that counsel

has reviewed the records and “can find no right of appeal for Appellant.” As a result, counsel

states she “can find no reason to seek an amended certification from the trial court.” See TEX. R.

APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio

2003, no pet.). In light of the record presented, we agree with appellant’s counsel that Rule 25.2(d)

requires this court to dismiss these appeals. Accordingly, these appeals are dismissed.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-